[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: REPORT OF ATTORNEY-TRIAL REFEREE (#109)
No objections or requests for corrections have been filed with respect to the Attorney-Trial Referee's Report dated December 1, 1997 (filed December 5, 1997). The report is accepted and, in accordance therewith, judgement may enter in favor of the plaintiff Preferred Fixture Manufacturing Company against the defendant G.L. Gray Sheet Metal Works, Inc. in the amount of $9,648.75.
Mulcahy, J.